Citation Nr: 1307146	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-43 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to an initial rating in excess of 10 percent for a right thumb disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The issues of entitlement to service connection for a bilateral knee disorder and entitlement to an initial rating in excess of 10 percent for a right thumb disability will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During a July 2012 Board hearing, the Veteran expressed a desire to withdraw his claim of entitlement to service connection for sleep apnea.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn this claim, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for sleep apnea, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for sleep apnea is dismissed.


REMAND

I.  Bilateral Knee Disorder

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Although the Veteran's service treatment records did not demonstrate complaints of or treatment for a bilateral knee disorder or symptoms thereof, in his August 2006 claim, he asserted that the claimed disability began sometime in 1971 without further elaboration.  During a July 2012 Board hearing, the Veteran asserted that he injured his knees while playing football during his active duty service.  He also provided details as to inservice self-treatment.  For purposes of ascertaining whether a VA examination is required in order for VA to satisfy VA's duty to assist, the Board finds that the Veteran's assertions and testimony are competent and credible evidence of an inservice, bilateral knee injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994)(holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).

With respect to competent evidence as to a current disability or persistent and recurrent symptoms, a May 2008 VA treatment report demonstrated that the Veteran complained of left knee pain.  He stated that this pain had been present for "several" years, but had slowly resolved over "for quite some time," but had returned over the previous few months.  No relevant physical examination was administered, and no diagnosis of a left or bilateral knee was rendered.  During the July 2012 Board hearing, the Veteran described ongoing post-service symptoms with respect to his bilateral knees, including pain and instability.  As such, the Board finds that the record included competent evidence of persistent or recurrent symptoms of a bilateral knee disorder.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that there is an indication that the Veteran's current bilateral knee symptoms may be associated with an inservice injury.  However, the evidence of record did not include an opinion addressing the etiological relationship between a current bilateral knee disorder and the Veteran's military service.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83; see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990)(holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

II.  Right Thumb Disability

In April 2011, the Veteran underwent a VA examination to assess the severity of his service-connected right thumb disability.  The Veteran described the circumstances giving rise to his inservice right thumb fracture.  He then stated that had experienced difficulty with gripping items and bending his thumb.  The Veteran also endorsed the following symptoms:  pain; decreased strength; decreased dexterity; locking; stiffness; and swelling.  The Veteran also endorsed flare-ups occurring as often as once per week, with each episode lasting for 10 minutes.  These flare-ups were precipitated by physical activity and were relieved by stretching exercises.  During a flare-up, the Veteran endorsed functional impairment that he described as difficulty gripping objects and limitation of right thumb motion.  The Veteran rated his right thumb as a being a 5 on a 10-point pain scale.

A physical examination demonstrated no scar.  There was no decrease in strength in regards to pulling, pushing, or twisting.  In regards to dexterity, there was no decrease in twisting, probing, writing, touching, or expression.  The Veteran's right thumb proximal interphalangeal joint was "frozen" at 60 degrees of angulation, which was deemed to be ankylosis.  The angle of ankylosis was 30 degrees, but there was no rotation or angulation of the bone.  Further, the angulation did not interfere with other digit motion or hand function.  However, the ankylosed thumb was not abducted and rotated so that the pad faced the finger pads.  The examiner then assessed the range of motion with respect to each of the Veteran's other digits on both hands, but did not assess the range of motion of the Veteran's right thumb.  Ultimately, the examiner rendered a diagnosis of right thumb fracture with subsequent ankylosis at the interphalangeal joint, which was a progression of the previous diagnosis.  The examiner then stated that the Veteran's degenerative joint disease at the interphalangeal joint of the right thumb developed into "frank ankylosis."

The rating for the Veteran's service-connected right thumb disability was assigned, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 5228 (2012), which are concerned with thumb ankylosis and range of thumb motion, respectively.  

Under Diagnostic Code 5224, a rating of 10 percent is warranted for favorable ankylosis of the thumb, while a 20 percent rating is warranted for unfavorable ankylosis.  The April 2011 VA examiner found ankylosis of the Veteran's right thumb interphalangeal joint, but limited the description of said ankylosis to it being "frank."  As such, the examiner did not address an important aspect of the Veteran's claim.

Additionally, under Diagnostic Code 5228, a rating of 10 percent is warranted when there is a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted when there is a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  As discussed above, the April 2011 VA examiner did not administer right thumb range of motion testing, and, further, did not indicate why range of right thumb motion testing could not be administered.  

Based on the above, the Board finds that the April 2011 VA examination is inadequate for purposes of determining the Veteran's entitlement to a rating in excess of 10 percent for his service-connected right thumb disability.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The Veteran should be provided an examination to determine the presence of a bilateral knee disability and, if  present, the etiology thereof.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  After a review of the service and post-service treatment records, and the Veteran's contentions as to a bilateral knee injury in service, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed knee disability was caused by service or is otherwise related to the Veteran's active duty service.  A complete rationale for all opinions must be provided.

2.  The Veteran should be provided an examination to determine the nature, extent, severity and manifestations of his service-connected right thumb disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

All necessary tests must be conducted.  All orthopedic, muscular, and neurologic impairment found to be present and attributable to the right thumb disability must be noted. 

With respect to range of right thumb motion, the examiner must ascertain whether there is a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In so doing, the examiner must also determine whether the right thumb range of motion and functionality is further affected by weakened movement, excess fatigability, incoordination, flare-ups or pain.  If pain is observed, the examiner must indicate the point at which the pain begins.

Additionally, the examiner must address whether the Veteran's right thumb disability is manifested by favorable or unfavorable ankylosis.  If either is present, the examiner must opine as to whether the results in limitation of motion of the other digits on his right hand and/or interference with overall right hand function.

A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


